DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the first segment" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second segment" in lines 3-4 and line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first position" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second position" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first position" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second position" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the first position" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second position" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the second position" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first position" in lines 9 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second position" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heer U.S. Patent No. 5,799,769.
Claim 1, Heer teaches a conveying unit for transporting transport elements in a suspended manner in a conveying system, a rail-guided conveying system or a conveyor chain system, the conveying unit comprising Fig. 5 Abstract: a support hook 4 that is mounted on a conveying element 15; a transport element 3; and a suspension hook 1 that is mounted on the transport element 3, wherein the suspension hook 1 is supported in the support hook 4 in a suspended manner Fig. 8, and wherein the support hook 4 is configured so that the suspension hook 1 assumes at least two stable positions in the support hook 4 via 9, and wherein the suspension hook 1 in a first stable position at 6a,b is rotated by an angle via 9 relative to the suspension hook 1 into a second stable position at 9a via 9 C4 L15-35.
Claim 2, Heer teaches the suspension hook 1 is transferable back and forth (defined as around) between the first stable position 6a,b and the second stable position 9a via 9 in such a way that the suspension hook 1 continuously rests on the support hook 4.
Claim 3, Heer teaches the support hook 4 includes a first bearing segment 6a,b and a second bearing segment 9a; wherein the suspension hook 1 in the first stable position at 6a,b rests on the first segment 6a,b and in the second stable position at 9a rests on the second segment 9a; and wherein a connecting segment 9 is situated between the first segment 6a,b and the second segment 9a, on which connecting segment the suspension hook 1 is slidingly transferable back and forth (defined as around) between the first stable position 6a,b and the second stable position 9a.
Claim 4, Heer teaches the support hook 4 includes a first bearing segment 6a,b and a second bearing segment 9a; wherein the support hook 4 is configured so that in a given first spatial orientation of the support hook 4, the suspension hook 1 may assume a first stable position at 6a,b on the first bearing segment 6a,b, in which the suspension hook 1 is oriented in a first plane Fig. 6; and in a given second spatial orientation of the support hook 4, which may be the same as or different from the first spatial orientation, the suspension hook 1 may assume a second stable position at 9a on the second bearing segment 9a, in which the suspension hook is oriented in a second plane; and wherein the suspension hook 1 is transferable back and forth (defined as around) between the first position and the second position Fig. 5.
Claim 17, Heer teaches the transport element 3 is a container with at least one stable wall 3a Fig. 6, or a transport bag, or a clothes hanger, in particular a suspended clothes hanger via 1 Fig. 6 or a clamping bracket, or a device for holding two or more containers.
Claim 18, Heer teaches the transport element 3 is a container with at least one stable wall 3a and with least one second hook 6a,b.
Claim 19, Heer teaches the conveying element 15 of the conveying unit includes a dedicated conveying direction T; and wherein the first plane, in which the suspension hook 1 is oriented in the first stable position 6a,b, is essentially transverse to the conveying direction T via 9; and the second plane, in which the suspension hook 1 is oriented in the second stable position 9a, is essentially parallel to the conveying direction T C4 L50-65.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heer U.S. Patent No. 5,799,769 in view of Auf Der Maur U.S. Patent No. 10,065,800.
Claim 10, Heer does not teach as Auf Der Maur teaches the transport element 12 comprises a transport bag 15, the transport bag 15 including a rear wall 15a,21a and a front wall 21b that are flexibly joined together via a base section 21c in such a way that they are movable back and forth between a first state, in which they form a pocket that is open and fillable at the top Fig. 3C, and a second state, in which they are situated close together and form a folded-up bag Fig. 3a; wherein the rear wall 15a,21a is extended upwardly beyond the level of the front wall 21b, with a support section at 15a for fastening the transport bag 15 to the conveying element 12; and wherein the suspension hook 18 is mounted on an upper end of the support section at 15a Fig. 2B. It would be obvious to one of ordinary skill to use the transport bag of Auf Der Maur into the invention of Heer to allow for additional stability during transport.
Claim 11, Heer does not teach as Auf Der Maur teaches the transport element 12 comprises a transport bag 15 with opening means that can automatically bring the transport bag into the first state and hold it there C6 L65-67; C7 L1-15. It would be obvious to one of ordinary skill to use the transport bag of Auf Der Maur into the invention of Heer to allow for additional stability during transport.


Allowable Subject Matter
Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS